Exhibit 10.23

Confidential Treatment Requested by MeiraGTx Holdings plc

LICENCE AGREEMENT

between

UCL Business Plc

and

MeiraGTx UK II Limited

and

MeiraGTx Limited

Dated: 5 February 2019

Ref: [***] (RPGR)

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

INDEX            1.   Definitions      2   2.   Grant of Rights      5   3.  
Know-how and Confidential Information      10   4.   Consideration      13   5.
  Commercialisation      17   6.   Access to Medicines and Ethical Licensing   
  20   7.   Compliance with Laws      20   8.   Intellectual Property      21  
9.   Warranties and Liability      25   10.   Duration and Termination      31  
11.   General      35   Schedule 1 Licensed Technology      41   Schedule 2
Appointment of Expert      42   Schedule 3 Definition of Tobacco Industry
Funding (Revised 2009)      43   Schedule 4 Initial Development Plan      44  

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

THIS AGREEMENT is made 5 February, 2019

BETWEEN:

 

(1)

UCL BUSINESS PLC, a company incorporated in England and Wales under company
registration number 02776963 whose registered office is The Network Building, 97
Tottenham Court Road, London W1T 4TP (“UCLB”);

and

 

(2)

MEIRAGTX UK II LIMITED, a company incorporated in England and Wales with
registered number 09348737 and having its registered office at 92 Britannia
Walk, London, United Kingdom, N1 7NQ (the “Licensee”); and

 

(3)

MEIRAGTX LIMITED, a company incorporated in England and Wales with registered
number 09501998 and having its registered office at 92 Britannia Walk, London,
United Kingdom, N1 7NQ (“Meira”).

WHEREAS:

 

A.

University College London (“UCL”), the Medical Research Council (“MRC”),
Massachusetts Eye and Ear Infirmary (“MEEI”), and National Institutes of Health
which is a part of the U.S. Department of Health and Human Services (“NIH”)
developed certain technology and owned certain intellectual property rights
relating to a gene therapy for treating retinitis pigmentosa using an
abbreviated form of a human Retinitis Pigmentosa GTPase Regulator (RPGR) gene
that the Licensee wishes to acquire rights to for the development and
commercialisation of Licensed Products.

 

B.

UCL has assigned to UCLB all of its right, title and interest in and to such
property. The NIH has licensed, maintaining certain reserved rights, all of its
right, title and interest in and to the Patents, the Know-how and the Materials
to MEEI. MEEI has granted to UCLB, maintaining certain reserved rights, an
exclusive licence under the Patents and to use the Know-how and Materials.

 

C.

The Licensee and UCLB previously entered into a certain License Agreement dated
as of July 28, 2017 (the “Original Commencement Date”) (the “Original
Agreement”).

 

D.

The Parties now desire to amend the Original Agreement and enter into a new
agreement for the Specified Technology [***] on the terms set out in this
Agreement.

 

E.

It is the policy of UCLB that its activities in licensing intellectual property
take into consideration ethical and socially responsible licensing principles,
including ensuring that Licensed Products are made available to fulfil unmet
needs in developing countries, and the Licensee acknowledges and agrees to carry
out its activities under this Agreement in a manner which complies with ethical
and socially responsible licensing principles and which is designed to fulfil
such needs, all in accordance with the provisions of this Agreement.

NOW IT IS AGREED as follows:

 

1.

DEFINITIONS

 

1.1

In this Agreement:

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

Agreement means this agreement (including the Schedules);

Affiliate in relation to a Party, means any entity or person that Controls, is
Controlled by, or is under common Control with that Party;

Claims means all demands, claims and liability (whether criminal or civil, in
contract, tort or otherwise) for losses, damages, costs and expenses of any
nature whatsoever and all costs and expenses (including legal costs) incurred in
connection therewith;

Commencement Date means the date of this Agreement;

Competing Product means any [***];

Confidential Information means the Know-how, the Materials and all other
technical or commercial information that:

 

  a)

in respect of information provided in documentary form or by way of a model or
in other tangible form, at the time of provision is marked or otherwise
designated to show expressly that it is imparted in confidence or which a
reasonable person would expect to be confidential; and

 

  b)

in respect of information that is imparted orally, any information that the
Disclosing Party or its representatives informed the Receiving Party at the time
of disclosure or which a reasonable person would expect to be confidential;

Control means direct or indirect beneficial ownership of 50% (or, outside a
Party’s home territory, such lesser percentage as is the maximum permitted level
of foreign investment) or more of the share capital, stock or other
participating interest carrying the right to vote or to distribution of profits
of that Party, as the case may be;

Diligent Efforts means, with respect to efforts to be expended by the Licensee
with respect to any objective under this Agreement, diligent, reasonable, good
faith efforts to accomplish such objective [***], it being understood and agreed
that with respect to the research, development, or commercialization of a
product, such efforts will be substantially equivalent to those that would
normally be exerted or employed by [***], when utilizing sounds and reasonable
scientific, medical and business practice and judgment;

Disclosing Party has the meaning given in Clause 3.2;

Field means ocular gene therapy;

First Commercial Sale means the first sale to a third party of a Licensed
Product in a given regulatory jurisdiction after all regulatory and marketing
approvals have been obtained for such Licensed Product in such jurisdiction. A
sale shall not be deemed to have occurred if a Licensed Product is provided
pursuant to an early access or compassionate use;

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

Indemnitees has the meaning given in Clause 9.7;

Intellectual Property means any and all patents, utility models, registered
designs, unregistered design rights, copyright, database rights, rights in
respect of confidential information, rights under data exclusivity laws, rights
under orphan drug laws, rights under unfair competition laws, property rights in
biological or chemical materials, extension of the terms of any such rights
(including supplementary protection certificates), applications for and the
right to apply any of the foregoing registered property and rights, and similar
or analogous rights in any part of the Territory;

Know-how means:

 

  a)

the inventions claimed in the Patents; and

 

  b)

the technical information relating to the inventions claimed in the Patents and
data described in the Part B of Schedule 1;

Licensed Products means any and all products that are developed, manufactured,
used, or sold by or on behalf of the Licensee or its Affiliates or Sub-licensees
and which (a) are within (or are manufactured using a process described in) any
claim of the Patents; and/or (b) incorporate, or their development or
manufacture makes use of, any of the Know-how and/or the Materials;

Licensed Technology means the Patents, the Know-how and the Materials set out in
Schedule 1;

Materials means any and all of the materials referred to in Part C of Schedule
1;

MEEI lndemnitees has the meaning given in Clause 10.7.1;

Net Sales Value means in respect of [***]

Original Commencement Date has the meaning given in the Recitals;

Original Agreement has the meaning given in the Recitals;

Parties means UCLB, the Licensee and Meira, and “Party” shall mean either of
them;

Patent Costs means [***].

Patents means any and all of the patents and patent applications referred to in
Part A of Schedule 1;

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

Principal Investigators means [***].

Receiving Party has the meaning given in Clause 3.2;

Regulatory Exclusivity means, with respect to a Licensed Product, any exclusive
rights or protection which are recognised, afforded or granted by any regulatory
authority in any country or region with respect to the Licensed Product other
than through patent rights;

Sub-licensee means any third party (other than an Affiliate) to whom the
Licensee grants a sub-licence of its rights under this Agreement in accordance
with Clause 2.3;

Territory means worldwide;

Valid Claim means a claim of a patent or patent application that has not been
abandoned or allowed to lapse or expired or been held invalid or unenforceable
by a court of competent jurisdiction in a final and non-appealable judgment.

 

2.

GRANT OF RIGHTS

 

2.1

Licence

UCLB hereby grants to the Licensee and its Affiliates, and the Licensee hereby
accepts on its own behalf and on behalf of its Affiliates, subject to the
provisions of this Agreement:

 

  2.1.1

an exclusive (even as to UCL) licence under the Patents, the Know-how and the
Materials, with the right to sub-license, subject to Clause 2.3, to develop,
commercialise, manufacture, have manufactured, use, sell and have sold Licensed
Products only in the Field and in the Territory.

 

2.2

UCLB shall at the Licensee’s request and cost execute such formal licences as
may be necessary to enable the Licensee to register the licences granted to it
under this Agreement with the Patent Offices in the relevant Territory. Such
formal licence will reflect the terms of this Agreement where possible and for
the avoidance of doubt if there is a conflict in the terms of such formal
licence and this Agreement, the terms of this Agreement shall prevail. [***].

 

2.3

Sub-Licensing

The Licensee shall have the right to grant sub-licenses under the license in
Clause 2.1 to its Affiliates or other third parties through one or more levels
of Sub-licensees except that the Licensee may not grant such a sub-license to
any person or the Affiliates of any person involved in: the tobacco industry (as
defined by the Cancer Research UK Code of Practice on Tobacco Industry Funding
to Universities detailed in Schedule 3); arms dealing; gambling operations; the
promotion of violence; child labour or any other illegal activity. A grant of
any sub-licence shall be conditioned on the following:

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  (a)

The Licensee shall enter into a written agreement with each Sub-licensee and
shall ensure that the provisions of each sub-licence are consistent with the
provisions of this Agreement, and the Licensee shall ensure that:

 

  (i)

the sub-licence sets out all the proposed terms agreed between the Licensee and
the Sub-licensee, including, in particular, all terms as to remuneration;

 

  (ii)

the Sub-licensee will maintain complete and accurate records in sufficient
detail to permit UCLB to confirm the accuracy of the calculation of royalty
payments under this Agreement; and

 

  (iii)

the sub-licence imposes obligations of confidentiality on the Sub-licensee which
are no less onerous than those set out in Clause 3.2.

 

  (b)

The Licensee shall procure that each Sub-licensee complies fully at all times
with the provisions of its sub-licence.

 

  (c)

The Licensee shall be liable for all acts and omissions of its Sub-licensees
that, if committed by the Licensee, would constitute a breach of any of the
provisions of this Agreement.

 

  (d)

The Licensee shall provide UCLB with a copy of any sub-licence [***] ([***])
days after execution of such sub-licence, provided that the Licensee may redact
confidential or proprietary terms from such copy, including financial terms.

 

  (e)

Each sub-licence shall terminate automatically upon termination of this
Agreement for any reason (but not expiry of this Agreement under Clause 10.1),
except where the Sub-licensee was not implicated in or at fault in any
circumstances which led to the termination of this Agreement, UCLB shall on
receiving a written request from the relevant Sub-licensee within [***] ([***])
days following the date of termination of this Agreement enter into a licence
agreement with the Sub-licensee for the Licensed Technology on terms
substantially the same as the terms set out in this Agreement (except that the
Sub-licensee shall not be obliged to pay to UCLB any sums equivalent to those
sums set out in Clauses 4.1 or 4.3 which have already been paid to UCLB by the
Licensee prior to the date of termination).

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

2.4

Reservation of Rights

 

  2.4.1

UCLB reserves for itself and UCL the non-exclusive, irrevocable, worldwide,
royalty-free right to:

 

  (a)

Use the Licensed Technology in the Field solely for academic (non-commercially
funded) research, publication and teaching; and

 

  (b)

Grant licenses to academic third parties to use the Licensed Technology in
academic research collaborations with UCL and such licenses shall not be
sublicensable; and

 

  (c)

Grant license of the Licensed Technology to post graduate student of UCL for the
purpose of conducting a programme of post graduate academic research and such
licenses shall not by sublicensable.

In exercising the rights described in Clause 2.4.1(b) and (c), UCL and UCLB
shall comply with the provisions of Clause 3 as regards confidentiality of the
Know-how.

 

  2.4.2

UCLB reserves for MEEI the non-exclusive, irrevocable, worldwide, royalty-free
right to:

 

  (a)

use the Patents, the Know-how and the Materials solely for MEEl’s own internal
non-commercially funded research, publication and teaching, excluding use in
human subjects, clinical trials or for diagnostic purposes involving human
subjects;

 

  (b)

to license other academic institutions to use the Patents, the Know-how and the
Materials solely in non-commercially funded academic research collaborations
with MEEI, excluding research for use in human subjects, clinical trials or
research for diagnostic purposes involving human subjects; and

 

  (c)

to grant licences of the Patents, the Know-how and the Materials to other
academic, governmental or not-for-profit organisations to use the Patents, the
Know-how and the Materials solely for non-commercial research purposes and not
for use in human subjects, clinical trials or for diagnostic purposes involving
human subjects.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  2.4.3

MEEI and UCLB will refer a request from a third party for a licence to use the
Patents in clinical trials or for diagnostic purposes involving human subjects
to the Licensee, and the Licensee shall liaise directly with such third party.

 

  2.4.4

UCLB reserves for the U.S. Government only the irrevocable, royalty-free,
paid-up right to practice and have practiced the rights under the Patents
throughout the world by or on behalf of the U.S. Government and on behalf of any
foreign government or international organisation pursuant to any existing or
future treaty or agreement to which the U.S. Government is a signatory.

 

  2.4.5

UCLB reserves the right, if required by the NIH, to grant sub-licenses of the
rights under the Patents to responsible applicants, on terms that are reasonable
under the circumstances when necessary to fulfill health or safety needs or when
necessary to meet requirements for public use specified by U.S. Federal
regulations.

 

  2.4.6

UCLB reserves for the NIH only the right to require the Licensee, to grant
sub-licenses of the rights under the Patents to responsible applicants, on terms
that are reasonable under the circumstances when necessary to fulfill health or
safety needs or when necessary to meet requirements for public use specified by
U.S. Federal regulations.

 

  2.4.7

In addition to the reserved rights of Clause 2.4.5, UCLB reserves the right,
should it be required by the NIH, to grant a non-transferable, non-exclusive
license to make and to use any tangible embodiment of the Patents and to
practice any process(es) included within the Patents for purposes of internal
research and not for purposes of commercial manufacture or distribution or in
lieu of purchase, on reasonable terms and conditions.

 

  2.4.8

In addition to the reserved rights of Clause 2.4.6, UCLB reserves for the NIH
only the right to require the Licensee to grant a non-transferable,
non-exclusive license to make and to use any tangible embodiment of the Patents
and to practice any process(es) included within the Patents for purposes of
internal research and not for purposes of commercial manufacture or distribution
or in lieu of purchase, on reasonable terms and conditions.

 

  2.4.9

UCLB reserves for the MRC the non-exclusive right to:

 

  (a)

use the Patents for its own internal, not-for-profit and non-commercially funded
research, teaching and publicity, excluding use in human subjects, clinical
trials or for diagnostic purposes involving human subjects; and

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  (b)

licence academic institutions who employ [***] to use the Patents in
not-for-profit and non-commercially funded research, excluding research for use
in human subjects, clinical trials or research for diagnostic purposes involving
human subjects.

 

  2.4.10

Except for the licences expressly granted by this Clause 2, UCLB grants no
rights to the Licensee under this Agreement to or under any intellectual
property other than the Patents, the Know-how and the Materials and hereby
reserves all rights under the Patents, the Know-how and the Materials outside
the Field.

 

  2.4.11

Nothing in this Agreement shall limit or otherwise affect UCL’s ability to apply
for non-commercial grant funding or comply with such grant terms and conditions.
In the event that any terms of this Agreement conflicts with the terms of any
non-commercial grant funding, the Parties shall negotiate in good faith to amend
the terms of this Agreement to allow UCL to access such funding provided that
nothing herein shall require the Licensee to agree to alter or modify the scope
of the licence granted to it in this Clause 2.

 

2.5

Affiliates

The Licensee shall:

 

  2.5.1

ensure that its Affiliates comply fully with the terms of this Agreement;

 

  2.5.2

be responsible for any breach of or non-compliance with this Agreement by its
Affiliates as if the breach or non-compliance had been a breach or
non-compliance by the Licensee;

 

  2.5.3

indemnify in accordance with Clause 9.7 each of the Indemnitees against any
Claims which are awarded against or suffered by any of the Indemnitees as a
result of any breach of or non-compliance with this Agreement by its Affiliates;
and

 

  2.5.4

ensure that if any Affiliate ceases to be an Affiliate as a result of a change
of Control or otherwise, that unless a sub-licence agreement in accordance with
Clause 2.3 is entered into with such an Affiliate, such former Affiliate
immediately upon such cessation:

 

  (a)

ceases developing, manufacturing, having manufactured, using, selling and/ or
having sold Licensed Products and ceases all use or exploitation of the Licensed
Technology, for as long as any of the relevant Patents remains in force and/or
the Know-how remains confidential;

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  (b)

returns to the Licensee or destroys any documents or other materials in the
former Affiliate’s possession or under its control and that contain Confidential
Information provided under this Agreement relating to the Licensed Technology
and/ or Licensed Products;

 

  (c)

to the extent possible, takes all action necessary to have any product licences,
marketing authorisations, pricing and/ or reimbursement approvals (and any
applications for any of the foregoing) which relate to Licensed Products
transferred into the name of the Licensee.

 

2.6

Use of Licensed Technology in Combination

UCLB acknowledges and agrees that the Licensee shall be entitled to use the
Licensed Technology in combination with other technology, patents, know-how and
materials licensed by UCLB to the Licensee under separate licence agreements and
with any improvements to the Licensed Technology developed or generated by the
Licensee.

 

3.

KNOW-HOW AND CONFIDENTIAL INFORMATION

 

3.1

Confidentiality of Know-how and Materials

The Licensee undertakes that for so long as the Know-how and/or the Materials
remains confidential, it shall (and shall ensure that its Affiliates and
Sub-licensees) take all reasonable precautions to prevent unauthorised access to
the Know-how and the Materials and protect the Know-how and the Materials in the
same manner as it (or they) protect(s) its (or their) own proprietary
information, and shall not (and shall ensure that its Affiliates and
Sub-licensees do not) use the Know-how or the Materials for any purpose, except
as expressly licensed hereby and in accordance with the provisions of this
Agreement. For the avoidance of doubt, to the extent that any Materials,
Know-how or information relating to the Patents falls within the public domain
(without any breach of this Agreement or any other obligation of
confidentiality), then UCL, the Principal Investigators and UCLB shall be free
to use such information without restriction in the same way that any third party
would have the freedom to use it.

 

3.2

Confidentiality Obligations

Each Party (“Receiving Party”) undertakes:

 

  3.2.1

to maintain as secret and confidential all Confidential Information obtained
from, in the case of UCLB, the Licensee or Meira as applicable, and in the case
of the Licensee and Meira, UCLB (“Disclosing Party”) in the course of or in
anticipation of this Agreement and to respect the Disclosing Party’s rights
therein;

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  3.2.2

to use such Confidential Information only for the purposes of or as permitted by
this Agreement; and

 

  3.2.3

subject to Clause 3.3, to disclose such Confidential Information only to those
of its employees, contractors, Affiliates, and Sub-licensees (if any) to whom
and to the extent that such disclosure is reasonably necessary for the purposes
of this Agreement.

 

3.3

Permitted Disclosure

 

  3.3.1

UCLB shall have the right to provide the MRC and MEEI with brief annual updates
on the status of the commercial exploitation of the Patents, the Materials and
the Know-how.

 

  3.3.2

UCLB shall have the right to disclose to the MRC under binding obligations of
confidentiality:

 

  (a)

that it has entered into this Agreement with the Licensee;

 

  (b)

details of all milestone payments and royalty payments provided for in this
Agreement;

 

  (c)

a copy of the Initial Development Plan;

 

  (d)

details of any development milestones provided for in this Agreement.

 

  3.3.3

The Licensee shall have the right to disclose Confidential Information received
from UCLB to:

 

  (a)

potential or actual customers of Licensed Products to the extent reasonably
necessary to promote the sale or use of Licensed Products and provided that the
customer has agreed to confidentiality provisions at least as restrictive as set
forth herein;

 

  (b)

to existing or potential Sub-licensees, collaborators, investors or lenders
provided that such third parties have agreed to confidentiality provisions at
least as restrictive as set forth herein; and

 

  (c)

to its Board of Directors (or similar governing body) and its counsel,
accountants and other professional advisers.

 

3.4

Exceptions to Obligations

The provisions of Clause 3.2 shall not apply to Confidential Information which
the Receiving Party can demonstrate by reasonable written evidence:

 

  3.4.1

was, prior to the Original Commencement Date, in the possession of the Receiving
Party and at its free disposal and was not obtained or otherwise acquired
directly or indirectly from the Disclosing Party or its Affiliates or their
respective employees, students or representatives; or

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  3.4.2

is subsequently disclosed to the Receiving Party without any obligations of
confidence by a third party; or

 

  3.4.3

is or becomes generally available to the public through no act or default of the
Receiving Party or its agents, employees, Affiliates or Sub-licensees; or

 

  3.4.4

the Receiving Party is required to disclose by or to the courts of any competent
jurisdiction, or to any government regulatory agency or financial authority,
provided that the Receiving Party shall:

 

  (a)

inform the Disclosing Party as soon as is reasonably practicable;

 

  (b)

at the Disclosing Party’s request and cost seek to persuade the court, agency or
authority to have the information treated in a confidential manner, where this
is possible under the court, agency or authority’s procedures; and

 

  (c)

where the disclosure is unavoidable, limit the disclosure of Confidential
information to the minimum extent required by law; or

 

  3.4.5

which a Party is advised by its information officer that it is required to
disclose under the Freedom of Information Act 2000 or the Environmental
Information Regulations 2004.

 

3.5

Disclosure to Employees

The Receiving Party shall procure that all of its employees, contractors,
Affiliates and Sub-licensees who have access to any of the Disclosing Party’s
Confidential Information to which Clause 3.2 applies, shall be made aware of the
obligations of confidence and are bound by obligations of confidentiality at
least as restrictive as those set forth herein (which it undertakes to enforce
and for which it is legally responsible) and the Receiving Party shall only
disclose the Disclosing Party’s Confidential Information to those of its
subsidiaries, employees, and officers as need to have access thereto wholly
necessarily and exclusively for the purposes of this Agreement.

 

3.6

Response to NIH

If the Licensee is notified of a determination of a conflict of interest
regarding the Patents by the NIH it shall provide a response to such
determination to the NIH within the period given by NIH to respond to such
determination.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

4.

CONSIDERATION

 

4.1

Milestone Payments

Within [***] ([***]) days following achievement of each of the following
milestone events by Licensee, its Affiliates or Sub-licensees, the Licensee
shall notify UCLB in writing that the relevant milestone event has been
achieved, provide documentary evidence of such achievement as appropriate and
pay to UCLB, within a period of [***] ([***]) days, the amount(s) set out next
to such milestone event below:

 

Milestone Event

   Amount
to be
paid  

[***]

   £ [*** ] 

[***]

   £ [*** ] 

 

4.2

Annual Management Fees

On each date referred to in the following table, the Licensee shall pay to UCLB
the annual management fee set out next to such date in the table.

 

Date

   Amount
to be
paid  

Upon each anniversary of the Original Commencement Date until [***]

   £ 50,000  

 

4.3

Sales Linked Milestone Payments

Upon the first achievement of each of the sales linked milestones set out in the
following table by the Licensee, its Affiliates or Sub-licensees, the Licensee
shall notify UCLB in writing that the relevant sales linked milestone has been
achieved, provide the relevant documentary evidence and pay to UCLB the
amount(s) set out next to such event in the table:

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

Sales Linked Milestones

   Amount
to be
paid  

When Net Sales Value reaches £[***]

   £ [*** ] 

On the next £[***] of Net Sales Value (when sales cumulatively reach £[***])

   £ [*** ] 

On the next £[***] of Net Sales Value (When sales cumulatively reach £[***])

   £ [*** ] 

On the next £[***] of Net Sales Value (when sales cumulatively reach £[***])

   £ [*** ] 

On the next £[***] of Net Sales Value (when sales cumulatively reach £[***])

   £ [*** ] 

On the next £[***] of Net Sales Value (when sales cumulatively reach £[***])

   £ [*** ] 

 

4.4

Royalties on Net Sales

For each Licensed Product in each country, the Licensee shall pay to UCLB a
royalty of [***]% ([***] per cent) being a percentage of the Net Sales Value of
such Licensed Product sold by Licensee, its Affiliates or Sub-licensees. The
Licensee’s obligations to pay such royalty for a given Licensed Product in a
given country shall begin after the First Commercial Sale of such Licensed
Product in such country and shall end on the later to occur of the following:
(a) expiration of the last Valid Claim of a Patent claiming such Licensed
Product in such country; or (b) the tenth (10th) anniversary of the date of such
First Commercial Sale in such country; or (c) the expiration of any Regulatory
Exclusivity with respect to such Licensed Products in the relevant country.

 

4.5

Combination Products

If any Licensed Products are incorporated in any other product (“Combination
Product”) sold by the Licensee or its Affiliates and the Licensed Product is not
priced separately from the Combination Product, the Net Sales Value of such
Licensed Product shall be deemed to be the fair market value of the Licensed
Product in the country of sale when sold separately or if not sold separately in
the country of sale, in comparable countries and territories or if neither of
the foregoing apply, a reasonable amount which fairly reflects the value of the
Licensed Product within the Combination Product assuming the Licensed Product is
not being sold as a loss leader.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

4.6

Payment Frequency

Royalties due under this Agreement, except for the payments due under Clauses,
4.1, 4.2 and 4.3, which are payable upon the date/time specified in Clauses 4.1,
4.2 and 4.3 as appropriate, shall be paid within [***] ([***]) days following
the end of each calendar quarter ending on 31 March, 30 June, 30 September and
31 December in each year, in respect of sales of Licensed Products made during
such quarter, and within [***] ([***]) days following the termination of this
Agreement.

 

4.7

Payment terms

All sums due under this Agreement:

 

  4.7.1

are exclusive of Value Added Tax which where applicable will be paid by the
Licensee to UCLB in addition;

 

  4.7.2

shall be paid in pounds sterling in cash by transferring an amount in aggregate
to the following Account name: UCL Business Plc, Sort Code: 20 10 53, Account
number: 30782270, Address: Barclays Bank Plc, PO Box 11345, London, W12 8GG, and
in the case of income or amounts received by the Licensee or its Affiliates in a
currency other than pounds sterling, the royalty shall be calculated in the
other currency and then converted into equivalent pounds sterling at the
relevant daily spot rate for that currency as quoted in the Financial Times
newspaper on the last business day of the quarter in relation to which the
royalties are payable;

 

  4.7.3

will be made without any set-off, deduction or withholding except as may be
required by law. If the Licensee is required by law to make any deduction or to
withhold any part of any amount due to UCLB under this Agreement, the Licensee
will give to UCLB proper evidence of the amount deducted or withheld and payment
of that amount to the relevant taxation authority, and will do all things in its
power to enable or assist UCLB to claim exemption from or, if that is not
possible, to obtain a credit for the amount deducted or withheld under any
applicable double taxation or similar agreement from time to time in force; and

 

  4.7.4

shall be made by the due date, failing which UCLB may charge interest on any
outstanding amount on a daily basis at a rate equivalent to [***] above the Bank
of England pound sterling base rate then in force in London.

 

4.8

Royalty Statements

The Licensee shall send to UCLB, at the same time as each royalty payment is
made in accordance with Clause 4.4, a statement setting out for the relevant
calendar quarter:

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  4.8.1

in respect of each territory or region in which Licensed Products are sold;

 

  4.8.2

the types of Licensed Product sold;

 

  4.8.3

the quantity of each type sold;

 

  4.8.4

the total invoiced price for each type of Licensed Product sold;

 

  4.8.5

where relevant, details of any Licensed Products that have been sold other than
on arm’s length terms for a cash consideration, including the relevant open
market price or (if not available) the reasonable price attributed thereto;

 

  4.8.6

the amounts deducted from the Net Sales Value as referred to in paragraph (i) to
(iv) of that definition (broken down on a product by product and category by
category basis); and

 

  4.8.7

the aggregate royalties on Net Sales Value due to UCLB;

in each case expressed both in local currency and pounds sterling and showing
the conversion rates used, during the period to which the royalty payment
relates.

 

4.9

Records

The Licensee shall keep at its normal place of business detailed and up to date
records and accounts showing the quantity, description and invoiced price or
non-cash consideration for all Licensed Products sold by it or its Affiliates or
on its or its Affiliates’ behalf, broken down in each case on a country by
country basis, and being sufficient to ascertain the payments due to UCLB under
this Agreement.

The Licensee shall make such records and accounts available, on reasonable
notice, for inspection during business hours by an independent chartered
accountant nominated by UCLB for the purpose of verifying the accuracy of any
statement or report given by the Licensee to UCLB under this Clause 4.9. The
Licensee shall co-operate reasonably with any such accountant, and shall
promptly provide all information and assistance reasonably requested by such
accountant. The accountant shall be required to keep confidential all
information learnt during any such inspection, and to disclose to UCLB only such
details as may be necessary to report on the accuracy of the Licensee’s
statement or report. UCLB shall be responsible for the accountant’s charges
unless the accountant certifies that there is an inaccuracy of more than [***]%
([***] percent) in any royalty statement, in which case the Licensee shall pay
his charges in respect of that inspection.

The Licensee shall ensure that UCLB has the same rights as those set out in this
Clause 4.9 in respect of the Licensee’s Affiliates and Sub-licensees.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

16



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

The Licensee shall co-operate with UCLB in good faith to resolve any
discrepancies identified during any such inspection and [***], together with
interest on late payment as specified in Clause 4.7.4, within [***] following
receipt of a copy of the independent chartered accountant’s report.

 

4.10

Accounting Standards

Where this Agreement requires a financial calculation to be made or an action to
be taken by a party, such calculation will be made or taken in accordance with
the generally accepted accounting principles followed by such party.

 

5.

COMMERCIALISATION

 

5.1

General Diligence

The Licensee shall use Diligent Efforts to develop and commercially exploit
Licensed Products throughout the Territory (including obtaining all and any
regulatory approvals which may be required to market and sell the Licensed
Products) for the benefit of both Parties.

 

5.2

Competing Activities

The Licensee shall notify UCLB in confidence if it or any of its Affiliates or
its Sub-licensees commences any marketing, sale or commercialisation of any
Competing Product or enters into an agreement with any other person with respect
to any such activities.

 

5.3

Development Plan

The Licensee’s initial plan for developing and commercialising Licensed Products
is set out in Schedule 4 (the “Initial Development Plan”). The Licensee shall
provide to UCLB on each anniversary of the Original Commencement Date a written
update to the Initial Development Plan that shall:

 

  5.3.1

report on all activities conducted under this Agreement by the Licensee and its
Affiliates and Sub-licensees since the Original Commencement Date or the date of
the previous update (as appropriate);

 

  5.3.2

(where applicable) set out the milestone events achieved since the Original
Commencement Date or the date of the previous update (as appropriate) and the
Licensee’s reasonable estimate of the dates for achieving any future milestone
events;

 

  5.3.3

set out the current and projected activities being taken or planned to be taken
by the Licensee and its Affiliates and Sub-licensees to bring Licensed Products
to market in the Territory; and

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  5.3.4

set out the projected sales of Licensed Products (based on the Licensee’s or
Sub-licensee’s current forecasts) for each of the next [***] ([***]) years
following the date of the report.

UCLB’s receipt or approval of any update to the Updated Development Plan shall
not be taken to waive or qualify the Licensee’s obligations under Clause 5.1.

 

5.4

Annual Meeting

In respect of the Licensed Technology, the Licensee will on UCLB’s request meet
with UCLB at least once per calendar year, following the submission of the
update to the relevant Development Plan pursuant to Clause 5.3, to discuss
progress with development and commercialisation of the Licensed Technology.

 

5.5

Development Milestones

In addition to the Licensee’s obligations under Clause 5.1, the Licensee shall
for each Licensed Technology use Diligent Efforts to achieve the development
milestone events specified in Schedule 4 by the dates set out therein. In any
instance in which it becomes apparent that a particular development milestone
will not be met due to regulatory, technical, safety or efficacy-related reasons
or Force Majeure event (pursuant to Clause 11.1), the Parties in good faith will
agree upon an appropriate adjust of such milestone and any subsequent
milestones.

 

5.6

Reporting of First Commercial Sale

The Licensee will promptly notify UCLB in writing of the First Commercial Sale
of each Licensed Product on a commercial basis in each country within the
Territory.

 

5.7

Reporting for Impact Purposes

 

  5.7.1

The Licensee acknowledges that part of UCLB’s purpose in licensing the Patents,
Know-how and the Materials to the Licensee pursuant this Agreement is to ensure
that the Patents, Know-how and the Materials are made available for use and
commercial exploitation with the intention of benefitting society and the
economy. In order to enable UCLB and UCL to monitor the benefit that they are
providing, and to enable UCL to demonstrate the impact of its research
activities, to society and the economy, the Licensee will upon request provide
to UCLB [***], a written report describing in reasonable detail how it has used
the Patents, Know-how and the Materials and the societal and economic benefits
generated therefrom.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

18



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  5.7.2

UCLB shall notify and seek permission from the Licensee in advance, in writing
if it wishes to use any written reports received from the Licensee (and the
information contained therein) pursuant to Clause 5.7.1 in applications for
research or other grant related funding and in submissions to Higher Education
funding bodies such as HEFCE and/ or HEIF (or any replacements for either of
those entities) and like entities, supplying a written copy of the application
for research or other grant related funding or submission (or the relevant
sections thereof). The Licensee will respond to UCLB in writing within [***]
([***]) days of receipt of such written information and subject to the removal
of any confidential information as notified in such written request by the
Licensee, UCLB and UCL shall be entitled to submit the approved applications for
research or other grant related funding and in submissions to Higher Education
funding bodies such as HEFCE and/ or HEIF (or any replacements for either of
those entities) and like entities.

 

5.8

Quality

The Licensee shall ensure that all of the Licensed Products marketed by it and
its Affiliates and Sub-licensees are of satisfactory quality and comply with all
applicable laws and regulations in each part of the Territory.

 

5.9

Marking of Licensed Products

To the extent permitted under the laws of any country, the Licensee shall mark
and cause its Affiliates and Sub-Licensees to mark each Licensed Product with
the number of each issued Patent which applies to the Licensed Product and a
statement that such Licensed Products are sold under licence from UCL Business
plc.

 

5.10

Disposals of Licensed Products for Free

Notwithstanding the terms of Clause 5.1, the Licensee shall be entitled to
supply a reasonable number of Licensed Products to third parties free of charge
as promotional items for the purpose of establishing a market for the Licensed
Products in the relevant country or territory or for research, evaluation and
testing purposes, or for clinical development, provided that the quantity of
Licensed Products supplied for free (or for the cost of manufacture) in each
country or territory is not excessive and is in line with normal industry
practice in such country or territory. Any Licensed Products disposed of to
third parties in accordance with this Clause 5.10 shall not be taken into
account for the purposes of calculating Net Sales Value.

 

5.11

Referral to Expert

If UCLB considers at any time during the period of this Agreement that the
Licensee has failed to comply with its obligations under Clause 5.1 or 5.3, then
the matter shall be referred to an independent expert to answer the following
questions:

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  5.11.1

whether the Licensee has complied with its obligations under Clause 5.1 or 5.3;
and if not

 

  5.11.2

what specific action the Licensee should have taken and/or now needs to take
(“Specific Action”) in order to fulfil such obligations and within what period
the Specific Action should be taken (“Action Period”).

The independent expert shall be appointed in accordance with the provisions of
Schedule 2 and his decision shall be final and binding on the Parties.

 

5.12

Consequences of Expert’s Decision

If the expert determines that the Licensee has failed to comply with its
obligations under Clause 5.1 or 5.3, and if the Licensee fails to take the
Specific Action within the Action Period, UCLB shall be entitled, by giving, at
any time within [***] ([***]) months after the end of that Action Period, not
less than [***] ([***]) months’ notice, to (a) convert the licence granted under
Clause 2.1 into a non-exclusive licence or (b) terminate this Agreement.

 

5.13

Use and sale in United States

The Licensee agrees that for use and sale of the rights under the Patents in the
United States, any products embodying the Patents, or produced through use of
the Patents, shall be manufactured substantially in the United States, unless a
waiver is granted by the NIH. UCLB shall use reasonable efforts, and shall
ensure that MEEI use reasonable efforts to assist in the preparation and
obtaining of such a waiver, if requested in writing by Licensee and at
Licensee’s reasonable expense.

 

6.

ACCESS TO MEDICINES AND ETHICAL LICENSING

Licensee shall use Diligent Efforts to carry out its activities under this
Agreement in a manner which complies with ethical and socially responsible
licensing principles and which is designed to fulfil unmet needs in developing
countries.

 

7.

COMPLIANCE WITH LAWS

 

7.1

General Compliance with Laws

The Licensee will at all times (and will ensure its Affiliates and
Sub-licensees) comply with all legislation, rules, regulations and statutory
requirements applying to and obtain any consents necessary for its use of the
Patents, the Know-how and the Materials, the development, manufacture, and sale
of Licensed Products in any country or territory.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

20



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

7.2

Bribery Act

The Licensee shall (and shall procure that any persons associated with it
engaged in the performance of this Agreement including its Affiliates and
Sub-licensees shall):

 

  7.2.1

comply with all applicable laws and codes of practice relating to anti-bribery
and anti-corruption including the Bribery Act 2010 and without prejudice to the
foregoing generality, shall not engage in any activity, practice or conduct
which would constitute an offence under sections 1, 2 or 6 of the Bribery Act
2010 or do or omit to do any act that will cause or lead UCLB to be in breach of
the Bribery Act 2010;

 

  7.2.2

comply with UCLB’s ethics, anti-bribery and anti-corruption policies as notified
to the Licensee from time to time and have, maintain in place and enforce
throughout the term of this Agreement adequate procedures to ensure compliance
with Clause 7.2.1; and

 

  7.2.3

promptly report to UCLB any request or demand for any undue financial or other
advantage of any kind received in connection with the performance of this
Agreement.

For the purpose of this Clause 7.2, the meaning of adequate procedures and
whether a person is associated with another person shall be determined in
accordance with the Bribery Act 2010 (and any guidance issued under section 9 of
that Act). Breach of this Clause 7.2 shall be deemed a material breach of this
Agreement entitling UCLB to terminate under Clause 10.3.1.

 

7.3

Export Control Regulations

The Licensee shall ensure that, in using the Patents, Know-how or Materials and
in selling Licensed Products, it and its Affiliates, employees, sub-contractors
and Sub-licensees comply fully with any United Nations trade sanctions or EU or
UK legislation or regulation, from time to time in force, which impose arms
embargoes or control the export of goods, technology or software, including
weapons of mass destruction and arms, military, paramilitary and security
equipment and dual-use items (items designed for civil use but which can be used
for military purposes) and certain drugs and chemicals.

 

8.

INTELLECTUAL PROPERTY

 

8.1

Obtain and Maintain the Patents

 

  8.1.1

The Licensee shall be responsible for the drafting, filing, prosecution and
maintenance of all of the Patents at the Licensee’s cost and expense. Subject to
resource availability, UCLB shall use commercially reasonable efforts to provide
such assistance as the Licensee may request to prosecute and maintain the
Patents[***].

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  8.1.2

The Patents will be filed, prosecuted and maintained in the countries and
territories where Licensee normally files its patent applications and patents
for other gene therapy products. The Licensee shall notify UCLB of any decisions
as to which (if any) additional countries to file and maintain Patents in.

 

  8.1.3

The Licensee shall consult with UCLB in relation to all material changes to the
patent claims or specifications that would have the effect of reducing or
limiting the scope of the Patents, and not make any such changes without the
prior written consent of UCLB. Such consent shall not be unreasonably withheld
or delayed provided that UCLB has been given as much notice as is practicable,
and in any event no less than [***] days’ notice (or such shorter period for
response dictated by the relevant patent office) of such proposed changes, and
has been given an opportunity to file divisionals, continuations and/or such
other types of protection to cover any claims or subject matter that the
Licensee intends to remove from the scope of the Patents. If UCLB fails to
respond before the end of the [***] day period (or such shorter period for
response dictated by the relevant patent office), the Licensee may proceed with
the proposed changes to the patent claims or specifications. The Licensee will
ensure that UCLB receives copies of all correspondence to and from Patent
Offices in respect of the Patents, including copies of all documents generated
in or with such correspondence, and shall be given reasonable notice (or such
shorter period for response dictated by the relevant patent office) of and the
opportunity to participate in any conference calls or meetings with the
Licensee’s patent attorneys in relation to the drafting, filing, prosecution and
maintenance of the Patents, so that UCLB may be continuously informed of
progress with the drafting, filing, prosecution and maintenance of the Patents.
Such involvement of UCLB under this Clause 8.1.3 shall be at UCLB’s cost and
expense.

 

  8.1.4

If the Licensee wishes to abandon any application contained with the Patents or
not to maintain any such Patent, it shall give [***] ([***]) months’ prior
written notice to UCLB and on the expiry of such notice period the licences of
the relevant Patents granted to the Licensee under this Agreement shall cease.

 

  8.1.5

In the event that any of rights granted hereunder become non-exclusive,
responsibility for the drafting, filing, prosecution and maintenance of all of
the Patents shall revert to UCLB.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

8.2

Infringement of the Patents, the Know-how and/or the Materials

 

  8.2.1

The Licensee and UCLB shall promptly give to each other (and MEEI) written
notice if it becomes aware of any infringement or potential infringement of any
of the Patents or any unauthorised use of the Know-how or the Materials or any
challenge to the validity or ownership of the Patents, the Know-how or the
Materials and the Licensee and UCLB shall consult with each other (and MEEI) to
decide the best way to respond to such infringement, unauthorised use or
challenge.

 

  8.2.2

The Licensee shall have the primary obligation and right to take action against
any third party alleged to be infringing the Patents or making unauthorised use
of the Know-how or the Materials and to defend the Patents against challenges to
validity or ownership at its sole expense, provided that:

 

  (a)

the Licensee, UCLB and MEEI, in cooperation with the NIH, shall use their
commercially reasonable efforts to eliminate the infringement without
litigation. If the efforts of the Licensee, UCLB and MEEI are not successful in
eliminating the infringement within [***] ([***]) days after the infringer has
been formally notified of the infringement by the Licensee, the Licensee shall
have the right after consulting with MEEI, NIH and UCLB, to commence suit on its
own account;

 

  (b)

UCLB shall procure that MEEI shall and that MEEI shall procure that the NIH
shall on the Licensee’s or UCLB’s request cooperate with the Licensee in such
action [***];

 

  (c)

UCLB shall on the Licensee’s request cooperate with the Licensee in such action
and [***];

 

  (d)

the Licensee shall be solely responsible for the conduct of the action or for
settlement thereof and shall be entitled to all damages received from such
action, subject to Clause 8.2.4; and

 

  (e)

if the Licensee is unsuccessful in persuading the alleged infringer to desist
within [***] ([***]) months of the Licensee first becoming aware of any
potential infringement of the Patents for any Licensed Technology or fails
without a commercially reasonable basis (relative to the Licensed Technology or
other technology licenced to Licensee by UCLB) to initiate an infringement
action within [***] ([***]) months of becoming aware of such infringement, UCLB
shall have the right, at its sole discretion, to prosecute such infringement
under its sole control and [***].

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  8.2.3

Before starting or defending or settling any legal action under Clause 8.2.2,
the Licensee shall consult with UCLB as to the advisability of the action or
defence or settlement, its effect on the good name of UCLB, the public interest,
and how the action or defence should be conducted.

 

  8.2.4

The Licensee shall [***] in such action or defence.

 

  8.2.5

UCLB shall if reasonably requested by the Licensee agree to be joined in any
suit to enforce such rights or will take such action in its own name [***] and
shall have the right to be separately represented by its own counsel [***].
Notwithstanding the foregoing, [***].

 

  8.2.6

UCLB shall procure that MEEI shall and that MEEI shall procure that the NIH
shall if reasonably requested by UCLB or the Licensee agree to be joined in any
suit to enforce such rights or will take such action in its or their own name(s)
[***]. Notwithstanding the foregoing, [***].

 

  8.2.7

If within [***] ([***]) months of the Licensee or UCLB giving to the other and
MEEI written notice or receiving written notice from the other or MEEI of any
potential infringement of the Patents, the Licensee and UCLB are both
unsuccessful in persuading the alleged infringer to desist or fail to initiate
an infringement action, MEEI shall have the right, at its sole discretion, to
prosecute such infringement under its sole control and [***].

 

8.3

Infringement of Third Party Rights

 

  8.3.1

If any warning letter or other notice of infringement is received by the
Licensee or UCLB, or legal suit or other action is brought against the Licensee
or UCLB, alleging infringement of third party rights in the manufacture, use or
sale of any Licensed Product or use of any Patents, Know-how or Materials, that
Party shall (in the case of UCLB) promptly provide full details to the Licensee
and (in the case of the Licensee) promptly provide full details to UCLB, and the
Licensee and UCLB shall discuss the best way to respond with MEEI.

 

  8.3.2

The Licensee shall have the right but not the obligation to defend such suit to
the extent it relates to Licensee’s or its Affiliates’ or Sub-licensee’s
activities and shall have the right to settle with such third party, provided
that [***]. In the event that the Licensee, Affiliates or Sub-licensees do not
take forward an action, UCLB shall have the right, at its sole discretion, to
defend such suit under its sole control and [***].

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

24



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

9.

WARRANTIES AND LIABILITY

 

9.1

Warranties by UCLB

UCLB warrants as of the Original Commencement Date and undertakes as follows to
its reasonable knowledge and without having undertaken any due and careful
enquires whether specific or general in nature:

 

  9.1.1

It, MEEI and NIH are the owners of the Patents;

 

  9.1.2

it has the authority to grant the licences under this Agreement; and.

 

  9.1.3

so far as it is aware (having made no enquiry of any third parties or conducted
any freedom to operate searches), use and exploitation of the Patents will not
infringe the intellectual property rights of any third party.

 

  UCLB

warrants and undertakes:

 

  9.1.4

it has full power and authority to enter into and perform this Agreement which,
when executed, will constitute valid and legally binding obligations on UCLB;
and

 

9.2

Warranties by the Licensee

The Licensee warrants as of the Original Commencement Date and undertakes that
in respect of the Licensed Technology that:

 

  9.2.1

full power and authority to enter into and perform this Agreement, which, when
executed, will constitute valid and legally binding obligations on the Licensee;

 

  9.2.2

entry into this Agreement will not result in any breach of, or violation of the
terms or provisions of, the constitutional documents of the Licensee or any
other agreement or instrument by which it is bound;

 

  9.2.3

so far as it is aware (having made no enquiry of any third parties), use and
exploitation of the Patents will not infringe the intellectual property rights
of any third party;

 

  9.2.4

neither it nor any of its Affiliates is currently researching, developing,
marketing, selling or otherwise commercialising any Competing Product
(“Competing Activities”), nor has any of them entered into an agreement with any
other person with respect to any Competing Activities; and

 

  9.2.5

it shall notify UCLB if it or any of its Affiliates or its Sub-licensees
commences any Competing Activities or enters into an agreement with any other
person with respect to any Competing Activities.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

25



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

9.3

Warranties by Meira

Licensee warrants as of the Original Commencement Date and undertakes that full
power and authority to enter into and perform this Agreement which, when
executed, will constitute valid and legally binding obligations on Licensee.

 

9.4

Acknowledgements

The Licensee acknowledges that:

 

  9.4.1

the inventions claimed in the Patents, and the Know-how and the Materials are at
an early stage of development. Accordingly, specific results cannot be
guaranteed and any results, materials, information or other items (together
“Delivered Items”) provided under this Agreement are provided “as is” and
without any express or implied warranties, representations or undertakings. As
examples, but without limiting the foregoing, UCLB does not give any warranty
that Delivered Items are of merchantable or satisfactory quality, are fit for
any particular purpose, comply with any sample or description, or are viable,
uncontaminated, safe or non-toxic.

 

  9.4.2

UCLB has not performed any searches or investigations into the existence of any
third party rights that may affect any of the Patents, Know-how or Materials or
the use and exploitation of any of the Patents, Know-how or Materials.

 

9.5

No Other Warranties

 

  9.5.1

Each of the Parties acknowledges that, in entering into this Agreement, it does
not do so in reliance on any representation, warranty or other provision except
as expressly provided in this Agreement, and any conditions, warranties or other
terms implied by statute or common law are excluded from this Agreement to the
fullest extent permitted by law.

 

  9.5.2

Without limiting the scope of Clause 9.5.1, UCLB does not make any
representation nor give any warranty or undertaking:

 

  (a)

express or implied, including, without limitation, any implied warranties of
merchantability or of fitness for a particular purpose with respect to any
Patent, trademark, software, non-public or other information, or tangible
research property, licensed or otherwise provided to the Licensee hereunder and
hereby disclaims the same;

 

  (b)

as to the efficacy or usefulness of the Patents, Know-how or Materials; or

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

26



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  (c)

whatsoever with regard to the scope of any of the Patents or that any of the
Patents is or will be valid or (in the case of an application) will proceed to
grantor that such Patents may be exploited by the Licensee, Affiliate or
Sub-licensee without infringing other patents; or

 

  (d)

that the Materials or the method used in making or using the Materials are free
from liability for patent infringement; or

 

  (e)

that the use of any of the Patents, Know-how or Materials, Licensed Technology,
the manufacture, sale or use of the Licensed Products, or the exercise of any of
the rights granted under this Agreement will not infringe any intellectual
property or other rights of any other person; or

 

  (f)

that the Know-how or any other information communicated by UCLB to the Licensee
under or in connection with this Agreement will produce Licensed Products of
satisfactory quality or fit for the purpose for which the Licensee intended or
that any product will not have any defect, latent or otherwise, and whether or
not discoverable by inspection; or

 

  (g)

as imposing any obligation on UCLB to bring or prosecute actions or proceedings
against third parties for infringement or to defend any action or proceedings
for revocation of any of the Patents; or

 

  (h)

as imposing any liability on UCLB in the event that any third party supplies
Licensed Products to customers located in the Territory; or

 

  (i)

that there will be no similar or competitive products or services manufactured,
used, sold or supplied by any third party in the Territory.

 

9.6

Responsibility for Development of Licensed Products

The Licensee shall be exclusively responsible for its and its Affiliates’ and
Sub-licensees’ use of the Patents, Know-how and Materials, the technical and
commercial development and manufacture of Licensed Products and for
incorporating any modifications or developments thereto that may be necessary or
desirable, for all Licensed Products sold or supplied, notwithstanding any
consultancy services or other contributions that UCLB and/or UCL may provide in
connection with such activities.

 

9.7

Indemnity

The Licensee shall indemnify each of UCLB and UCL, and each of their respective
officers, directors, Council members, employees and representatives (together,
the “Indemnitees”) against all third party Claims that may be asserted against
or suffered by any of the Indemnitees and which relate to:

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

27



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  9.7.1

the use by the Licensee or any of its Affiliates or Sub-licensees of any of the
Patents, Know-how or Materials; or

 

  9.7.2

use of the Licensed Technology by or on behalf of the Licensee or any of its
Affiliates or Sub-licensees; or

 

  9.7.3

the development, manufacture, use, marketing or sale of, or any other dealing
in, any of the Licensed Products, by or on behalf of the Licensee or any of its
Affiliates or Sub-licensees, or subsequently by any customer or any other
person, including claims based on product liability laws.

The indemnity given by the Licensee to each Indemnitee under this Clause 9.7
will not apply to any third party Claim to the extent that it is attributable to
the negligence, gross negligence, reckless misconduct or intentional misconduct
of any Indemnitee.

Licensee shall indemnify, defend and hold harmless MEEI and its trustees,
officers, medical and professional staff, employees and agents and their
respective successors, heirs and assigns (the “MEEI lndemnitees”), against any
liability, damage, loss or expense (including reasonable attorney’s fees and
expenses of litigation) incurred by or imposed upon the MEEI lndemnitees or any
one of them in connection with any third party claims, suits, actions, demands
or judgments: arising out of any theory of product liability (including, but not
limited to, actions in the form of contract, tort, warranty, or strict
liability) concerning any product, process or service made, used or sold or any
right or license granted under this Agreement.

Licensee’s indemnification of the MEEI Indemnitees under this Clause 9.7 shall
not apply to liability, damage, loss or expense to the extent that it is
directly attributable to the negligent activities, reckless misconduct or
intentional misconduct of the MEEI lndemnitees.

Licensee agrees, at its own expense, to provide attorneys reasonably acceptable
to MEEI to defend against any actions brought or filed against any party
indemnified hereunder with respect to the subject of indemnity contained herein,
whether or not such actions are rightfully brought.

Licensee’s indemnification of the MEEI Indemnitees under this Clause 9.7 shall
survive expiration or termination of this Agreement.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

28



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

9.8

Limitations of Liability

 

  9.8.1

To the extent that UCLB or any of its Affiliates has any liability in contract,
tort, or otherwise under or in connection with this Agreement, including any
liability for breach of warranty, their liability shall be limited in accordance
with the following provisions of this Clause 9.8.

 

  9.8.2

The aggregate liability of UCLB and any of its Affiliates shall be limited to
the total income that UCLB has received from the Licensee pursuant to this
Agreement (but excluding any other costs or expenses associated with drafting,
filing, prosecuting, maintaining or defending any Patents or providing any
assistance to the Licensee) during the period of [***] ([***]) years preceding
the date on which the liability arises, or fifty thousand pounds (£50,000)
sterling, whichever is the higher.

 

  9.8.3

The liability of the Licensee to UCLB shall be limited to the limit of its
insurance as set out in Clause 9.9.1, except that in the case of product
liability, the liability of the Licensee under this Agreement shall be
unlimited.

 

  9.8.4

In no circumstances shall any Party or any Indemnitee be liable for any loss,
damage, costs or expenses of any nature that is (a) of an indirect, special or
consequential nature or (b) any loss of profits (whether direct or indirect),
revenue, business opportunity or goodwill, which arises directly or indirectly
from that Party’s breach or nonperformance of this Agreement, or negligence in
the performance of this Agreement or from any liability arising in any other way
out of the subject matter of this Agreement even if the Party bringing the claim
has advised any other Party or the relevant Indemnitee of the possibility of
those losses arising, or if such losses were within the contemplation of the
Parties or the Indemnitee.

 

  9.8.5

Nothing in this Agreement excludes any Party’s liability to the extent that it
may not be so excluded under applicable law, including any such liability for
death or personal injury caused by that Party’s negligence, or liability for
fraud or fraudulent misrepresentation.

 

9.9

Insurance

 

  9.9.1

The Licensee shall take out with a reputable insurance company and maintain at
all times during the term of this Agreement public and product liability and
professional indemnity insurance including against all loss of and damage to
property (whether real, personal or intellectual) and injury to persons
including death arising out of or in connection with this Agreement and the
Licensee’s and its Affiliates’ and Sub-licensees’ use of the Patents, Know-how
or Materials and use, sale of or any other

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

  dealing in any of the Licensed Products. Such insurances may be limited in
respect of one claim provided that such limit must be at least [***] pounds
(£[***]) sterling, unless the Licensee commences any business in manufacturing,
distribution, supply or otherwise make available to the public any products, in
which case such limit must be at least [***] pounds (£[***]) sterling. Such
insurance shall continue to be maintained for a further [***] years from the end
of this Agreement.

 

  9.9.2

The Licensee will produce to UCLB at all times upon demand proof that the
insurance cover required pursuant to Clause 9.9.1 is in force and evidence that
all premiums have been paid up to date. If UCLB becomes aware that the Licensee
has failed to maintain the insurance required pursuant to Clause 9.9.1, UCLB may
effect such insurance and the Licensee will reimburse UCLB for the reasonable
cost of effecting and maintaining such insurance on demand.

 

  9.9.3

Beginning no later than the time any Licensed Products are being commercially
distributed or sold (other than for the purpose of obtaining regulatory
approvals) by Licensee or by a Sub-licensee, affiliate or agent of Licensee,
Licensee shall, at its own cost and expense procure and maintain Commercial
General Liability (CGL) insurance or other coverage acceptable to MEEI in
amounts not less than [***] and naming the MEEI lndemnitees as additional
insureds. Such CGL or other insurance shall provide:

 

  (a)

Product liability coverage, and

 

  (b)

Contractual liability coverage for Licensee’s indemnification under Clause 9.7
of this Agreement.

 

  9.9.4

If Licensee elects to self-insure all or parts of the limits described above
(including deductibles or retentions which are in excess of $[***] annual
aggregate) such self-insurance program must be acceptable to MEEI and CRICO. The
minimum amount of insurance coverage required under this Clause 9.9.4 shall not
be construed to create a limit of Licensee’s liability with respect to its
indemnification under Clause 10.7 of this Agreement. Licensee shall provide MEEI
with written evidence of such insurance upon request of MEEI. Licensee shall
provide MEEI with written notice at least [***] ([***]) days prior to the
cancellation, non-renewal or material change in such insurance, if

 

  (a)

Licensee does not obtain replacement insurance providing comparable coverage
within such [***] ([***]) day period, MEEI shall have the right to terminate
this Agreement effective at the end of such [***] ([***]) days without notice of
any additional waiting period.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  9.9.5

Licensee shall maintain such CGL or other insurance during:

 

  (a)

the period that any Licensed Products are being commercially distributed or sold
(other than for the purpose of obtaining regulatory approvals) by Licensee or by
a Sub-licensee, affiliate or agent of Licensee;

 

  (b)

reasonable period after the period referred to in Clause 9.9.5(a) above, which
in no event shall be less than [***] ([***]) years.

 

  9.9.6

This Clause 9.9 shall survive expiration or termination of this Agreement.

 

10.

DURATION AND TERMINATION

 

10.1

Commencement and Expiry

This Agreement shall commence as of the Commencement Date and, unless terminated
earlier in accordance with this Clause 10, the licences granted hereunder shall
continue in force on a country by country basis until the later of the last
payment obligation of Licensee expires under this Agreement. Upon such expiry,
Licensee’s licenses under this Agreement shall become full-paid, perpetual and
irrevocable.

 

10.2

Termination of the Original Agreement

Upon the Commencement Date, pursuant to Amendment No. 4 to the Original
Agreement, the Original Agreement shall be deemed to have terminated.

 

10.3

Early Termination

Each Party (the “Terminating Party”) may terminate this Agreement at any time by
notice in writing to the other Parties (“Other Parties”), such notice to take
effect as specified in the notice:

 

  10.3.1

If, in the case of UCLB, either of the Other Parties, or in the case of the
Licensee or Meira, UCLB, is in material breach of this Agreement and, in the
case of a breach capable of remedy within thirty (30) days, the breach is not
remedied within thirty (30) days of the Other Parties receiving notice
specifying the breach and requiring its remedy or where the breach relates to
non-payment of an undisputed sum due under this Agreement, the sum is not paid
in full within fourteen (14) days following the Other Party receiving notice
specifying the nonpayment and requiring payment in full; provided however, that
in respect on breaches not relating to non-payment, if such breach is capable of
being cured but cannot be cured within such thirty (30) day period and the Other
Party initiates actions to cure such breach within such period and

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

31



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

  thereafter diligently pursues such actions, the Other Party shall have such
additional period as is reasonable under the circumstances to cure such breach;
it being understood that no such extension shall apply with respect to any
undisputed payment obligations or extend beyond six (6) months from the end of
such thirty (30) day period. In the event there is a genuine dispute between the
Parties with respect to any alleged breach hereunder, no purported termination
of this Agreement pursuant to this Clause 10.3.1 shall take effect while the
Parties are actively working to resolve such dispute; or

 

  10.3.2

if:

 

  (a)

in the case of UCLB, either of the Other Parties, or in the case of the Licensee
or Meira, UCLB, becomes insolvent or unable to pay its debts as and when they
become due;

 

  (b)

an order is made or a resolution is passed for the winding up of in the case of
UCLB, either of the Other Parties, or in the case of the Licensee or Meira, UCLB
(other than voluntarily for the purpose of solvent amalgamation or
reconstruction);

 

  (c)

a liquidator, administrator, administrative receiver, receiver or trustee is
appointed in respect of the whole or any part of, in the case of UCLB, either of
the Other Parties’, or in the case of the Licensee or Meira, UCLB’s, assets or
business;

 

  (d)

in the case of UCLB, either of the Other Parties, or in the case of the Licensee
or Meira, UCLB, makes any composition with its creditors;

 

  (e)

in the case of UCLB, either of the Other Parties, or in the case of the Licensee
or Meira, UCLB, ceases to continue its business; or

 

  (f)

any event analogous to the events referred to in paragraphs (a) to (e) above
occurs in any other jurisdiction.

 

10.4

UCLB may terminate this Agreement by giving written notice to the Licensee and
Meira, such termination to take effect forthwith or as otherwise stated in the
notice:

 

  10.4.1

if there is any change of Control of the Licensee involving the categories of
persons or Affiliates of persons prohibited by Clause 2.3;

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

32



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  10.4.2

the Licensee is in persistent breach of the Agreement at least [***] ([***])
times in a calendar year, wherein the nature of each such breach is the same in
each instance, and where the Parties have failed to agree on a mechanism to
remedy the persistent nature of such breaches within a reasonable period
following UCLB notifying Licensee of the persistent breaches and requesting that
the Licensee enters into discussions with UCLB as to mechanisms for remedying
the persistent breaches or if the Parties have agreed to a mechanism to remedy
the persistence of such breach by that mechanism if not fully complied with by
the Licensee; or

 

  10.4.3

if the Licensee shall enter into any sub-licence with any of the categories of
persons or Affiliates of persons prohibited by Clause 2.3 which may, adversely
affect UCL’s and/or UCLB’s reputation;

 

  10.4.4

subject to Clause 5.5, if the Licensee fails to achieve any of the milestone
events described in Schedule 4 provided that if achievement of any of the
milestone events should be compromised due to technical, legal or regulatory
issues, the Parties shall first meet and UCLB will work with the Licensee to
manage the delivery schedule and provided that the Licensee is using Diligent
Efforts to correct the issues, the applicable deadline in Schedule 4 shall be
extended by six (6) months or such other time period as shall be agreed between
the Parties in writing after which if the Licensee has not achieved the
milestone UCLB shall be entitled, subject to Clauses 5.11 and 5.12, to terminate
this Agreement by giving written notice to the Licensee.

 

10.5

A Party’s right of termination under this Agreement, and the exercise of any
such right, shall be without prejudice to any other right or remedy (including
any right to claim damages) that such Party may have in the event of a breach of
contract or other default by any other Party.

 

10.6

Consequences of Termination

 

  10.6.1

Upon expiry of the period of this Agreement, and subject to all royalties and
any other sums due to UCLB under this Agreement having been duly paid, the
Licensee shall have a fully paid up licence to the Patents, the Know-how and the
Materials of the same scope as set forth in Clause 2.1 without any further
obligation to pay any further sums to UCLB under Clause 4. Notwithstanding the
foregoing the Licensee acknowledges that once each Patent expires or is
abandoned or withdrawn or allowed to lapse in any country or territory, third
parties in that country or territory will be entitled to use the inventions
claimed in the Patent and that accordingly the licence granted to the Licensee
under Clause 2.1 will no longer be exclusive in that country or territory.

 

  10.6.2

Upon termination of this Agreement by UCLB under Clause 10.3.1 (for Licensee’s
uncured material breach) or under Clause 10.4:

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

33



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  (a)

the Licensee and its Affiliates and Sub-licensees shall be entitled to sell, use
or otherwise dispose of (subject to payment of royalties under Clause 4) any
unsold or unused stocks of the Licensed Products for a period of [***] ([***])
months following the date of termination;

 

  (b)

subject to paragraph (a) above, any license that has not become fully paid-up in
accordance with Clause 10.1 shall terminate and the Licensee and its Affiliates
(and subject to Clause 2.3, its Sub-licensees) shall no longer be licensed to
use or otherwise exploit the Patents and/or the Know-how and/or the Materials,
in so far and for as long as any of the Patents remains in force and the
Know-how remains confidential;

 

  (c)

the Licensee shall consent to the cancellation of any formal licence granted to
it, or of any registration of it in any register, in relation to any of the
Patents;

 

  (d)

the Licensee will, promptly on UCLB’s request, provide (and will ensure that its
patent agents provide) to UCLB all information, documentation and assistance
(including executing documents) which are in the possession of Licensee or its
patent agents relating to the Patents and which UCLB may reasonably require to
enable it to continue with the drafting, filing, prosecution and maintenance of
the Patents;

 

  (e)

except as set out in Clause 2.3, all sub-licences of the Patents and/or the
Know-how and/or the Materials granted by the Licensee pursuant to this Agreement
will automatically terminate;

 

  (f)

UCLB shall, upon the written request of either of the other Parties, and each of
the Licensee and Meira shall, upon the written request of UCLB, return or
destroy any documents or other materials that are in its or its Affiliates
possession or under its or their control and that contain the requesting Party’s
Confidential Information.

 

  10.6.3

Upon termination of this Agreement by UCLB under Clause 10.3.1 (for Licensee’s
uncured material breach) or under Clause 10.4, in the event that UCLB would be
unable, absent a licence from the Licensee, to use or permit others to use or to
exploit or permit others to exploit the relevant Licensed Technology without
infringing intellectual property rights in any invention developed by the
Licensee, whether solely or jointly with others (“Blocking Invention”), the
Licensee shall be deemed to have granted UCLB the irrevocable non-exclusive
right to use, exploit and permit others to use and exploit the Blocking
Invention only in conjunction with the relevant Licensed

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

34



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

  Technology. The Licensee shall at the request of UCLB provide (and will ensure
that its patent agents provide) to UCLB all information, documentation and
assistance (including executing documents) which UCLB may reasonably require to
enable it to continue with the drafting, filing, prosecution and maintenance of
the Patents licensed under this Agreement;

 

10.7

Upon termination of this Agreement by UCLB under Clause 10.3.1 (for Licensee’s
uncured material breach) or under Clause 10.4, the Licensee shall, to the extent
it is able to do so without being in breach of any obligation owed to a third
party, disclose to UCLB full details of any and all Intellectual Property
generated at any time by or on behalf of the Licensee as a result of the
exercise of the Licensee’s rights under this Agreement (“Licensee IP”) and, upon
UCLB’s written request within [***] ([***]) days following such disclosure,
negotiate in good faith to agree the terms of an exclusive or non-exclusive
licence to UCLB (as UCLB may request) under the Licensee IP. If the Parties fail
to agree the terms of such a licence within [***] days following commencement of
such negotiation, despite negotiating in good faith, UCLB’s rights under this
Clause shall lapse. If Licensee may terminate this Agreement under Clause 10.3.1
(for UCLB or its Affiliates uncured material breach), then Licensee may elect,
in lieu of terminating the entire Agreement, to have all licenses granted to the
Licensee under this Agreement continue in force, subject to Licensee’s
fulfilment of [***] percent ([***]%) of its payment obligations under Clause 4
after what would have been the effective date of such termination.

 

10.8

Upon termination of this Agreement for any reason, the provisions of Clauses 1,
2.3, 2.5, 3.1 to 3.5, 4 (in respect of amounts paid and payable to UCLB in
respect of the period up to and including the date of termination), 5.7, 7, 9,
10.7, 10.8, 10.8 and 11 of this Agreement shall remain in force.

 

11.

GENERAL

 

11.1

Force Majeure

 

  11.1.1

Any delays in or failure of performance by a Party under this Agreement will not
be considered a breach of this Agreement and if and to the extent that such
delay or failure is caused by occurrences beyond the reasonable control of that
Party including acts of God; acts, regulations and laws of any government;
strikes or other concerted acts of workers; fire; floods; explosions; riots;
wars; rebellion; and sabotage; and any time for performance hereunder will be
extended by the actual time of delay caused by any such occurrence.

 

  11.1.2

If (a) UCLB or (b) the Licensee or Meira is prevented from carrying out its
obligations:

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

35



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

  (a)

under this Agreement for a continuous period of [***] ([***]) months, the
Licensee (in the case of (a)) or UCLB (in the case of (b)), may terminate this
Agreement on giving [***] ([***]) days prior written notice provided always that
at the date upon which termination becomes effective the Party which was
prevented from carrying out its obligations under this Agreement remains so
prevented.

 

11.2

Amendment

This Agreement may only be amended in writing signed by duly authorised
representatives of the Parties.

 

11.3

Assignment and Third Party Rights

 

  11.3.1

Subject to Clause 11.3.3, the Licensee shall not assign, mortgage, charge or
otherwise transfer any rights or obligations under this Agreement, nor any of
the Patents, Know-how or Materials, without the prior written consent of UCLB.

 

  11.3.2

UCLB may assign all its rights and obligations under this Agreement together
with its rights in the Patents, Know-how and Materials to any third party.

 

  11.3.3

The Licensee, subject to obtaining the consent of UCLB which shall not be
unreasonably withheld or delayed (except in relation to those categories of
persons or Affiliates of persons prohibited by Clause 2.3), may assign all its
rights and obligations under this Agreement together with its rights in the
Patents, Know-how and Materials to any third party to which it transfers all or
substantially all of its assets or business, provided that the assignee
undertakes to UCLB to be bound by and perform the obligations of the assignor
under this Agreement. However, the Licensee shall not have such a right to
assign this Agreement if it is insolvent.

 

  11.3.4

Meira shall not assign, mortgage, charge or otherwise transfer any rights or
obligations under this Agreement without the prior written consent of UCLB.

 

11.4

Waiver

Any waiver given under or in relation to this Agreement shall be in writing and
signed by or on behalf of the relevant Party. No failure or delay on the part of
a Party to exercise any right or remedy under this Agreement shall be construed
or operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy preclude the further exercise of such right or remedy.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

36



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

11.5

Invalid Clauses

If any provision or part of this Agreement is held to be invalid, amendments to
this Agreement may be made by the addition or deletion of wording as appropriate
to remove the invalid part or provision but otherwise retain the provision and
the other provisions of this Agreement to the maximum extent permissible under
applicable law.

 

11.6

No Agency

No Party shall act or describe itself as the agent of the other, nor shall it
make or represent that it has authority to make any commitments on the other’s
behalf.

 

11.7

Interpretation

In this Agreement:

 

  11.7.1

the headings are used for convenience only and shall not affect its
interpretation; references to persons shall include incorporated and
unincorporated persons; references to the singular include the plural and vice
versa; and references to the masculine include the feminine;

 

  11.7.2

references to Clauses and Schedules mean clauses of, and schedules to, this
Agreement;

 

  11.7.3

references in this Agreement to termination shall include termination by expiry;

 

  11.7.4

where the word “including” is used it shall be understood as meaning “including
without limitation”;

 

  11.7.5

any reference to any English law term for any action, remedy, method or judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates in that jurisdiction to the English law
term;

 

  11.7.6

where there is any conflict or inconsistency between the main body of this
Agreement and any of the schedules, then the main body of the Agreement shall
prevail;

 

  11.7.7

time shall be of the essence in relation to the performance of Meira’s and the
Licensee’s obligations under this Agreement; and

 

  11.7.8

any reference to the sale of a Licensed Product by the Licensee or its
Affiliates or Sub-licensees will be taken to include any supply or other
disposal of Licensed Products, and the term sold shall be construed accordingly.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

37



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

11.8

Notices. Addresses for Service

 

  11.8.1

Any notice to be given under this Agreement shall be in English, in writing and
shall be delivered by first class recorded delivery mail (if sent to an inland
address) or by international courier (if sent to an address outside of the
United Kingdom), to the address of the relevant Party set out at the head of
this Agreement, or such other address as that Party may from time to time notify
to the other Parties in accordance with this Clause 11.8.

 

  11.8.2

Notices sent as above shall be deemed to have been received [***] ([***])
working day after the day of posting in the case of delivery inland first class
recorded delivery mail, or [***] ([***]) working days after the date of
collection by the international courier.

 

11.9

Law and Jurisdiction

The validity, construction and performance of this Agreement, and any
contractual and non-contractual claims arising hereunder, shall be governed by
English law and shall be subject to the exclusive jurisdiction of the English
courts to which the Parties hereby submit, except that a Party may seek an
interim injunction (or an equivalent remedy) in any court of competent
jurisdiction.

 

11.10

Entire Agreement

This Agreement, including its Schedules, sets out the entire agreement between
the Parties relating to its subject matter and supersedes all prior oral or
written agreements, arrangements or understandings between them relating to such
subject matter including, without limitation, the parts of the Original
Agreement that pertains to the Specified Technology [***]. Subject to Clause
9.8.5, the Parties acknowledge that they are not relying on any representation,
agreement, term or condition which is not set out in this Agreement.

 

11.11

Third Parties

Except for the rights of UCL, MEEI and NIH as provided in Clause 2.4, the rights
of the Indemnitees and MEEI Indemnitees as provided in Clause 9.7, the
limitations of liability afforded to the Indemnitees pursuant to Clause 9.8, the
rights of MEEI under Clause 9.9 and the rights of MEEI and NIH under Clause 8,
who may in their own right enforce and rely on the provisions of those Clauses,
this Agreement does not create any right enforceable by any person who is not a
party to it (“Third Party”) under the Contracts (Rights of Third Parties) Act
1999, but this Clause 11.11 does not affect any right or remedy of a Third Party
which exists or is available apart from that Act. The Parties may amend, renew,
terminate or otherwise vary all or any of the provisions of this Agreement,
including Clauses 2.4, 8, 9.7, and 9.8, without the consent of MEEI, NIH and/or
the MEEI lndemnitees

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

38



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

 

11.12

Non-use of Names; Announcements

 

  11.12.1

The Licensee shall not use, and shall ensure that its Affiliates and
Sub-licensees do not use, the name, any adaptation of the name, any logo,
trademark or other device of UCLB, nor of the inventors named on the Patents nor
the Principal Investigators in any advertising, promotional or sales materials
without prior written consent obtained from UCLB in each case, except that the
Licensee may state that it is licensed by UCLB under the Patents.

 

  11.12.2

Except as permitted under Clauses 3.3.1 and 5.7, no Party shall make any press
or other public announcement concerning any aspect of this Agreement, or make
any use of the name or trademarks of any other Party in connection with or in
consequence of this Agreement, without the prior written consent of the relevant
other Party.

 

11.13

Escalation

If the Licensee or Meira on the one hand, and UCLB on the other, are unable to
reach agreement on any issue concerning this Agreement or the Project within
[***] days after one either has notified the other of that issue, they will
refer the matter to the [***] in the case of UCLB, and to the [***] in the case
of the Licensee and Meira in an attempt to resolve the issue within the time
specified elsewhere in this Agreement in the case of other disputes. Any Party
may bring proceedings in a court of competent jurisdiction if the matter has not
been resolved within that prescribed period, and any Party may apply to the
court for an injunction, whether or not any issue has been escalated under this
Clause 11.13.

[Signature Page Follows]

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

39



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

EXECUTED on the date set out at the head of this Agreement.

 

For and on behalf of

 

UCL Business PLC

 



    

 

For and on behalf of

 

MEIRAGTX UK II LIMITED

/s/ [***]

   

/s/ Zandy Forbes

Signed     Signed

[***]

   

Zandy Forbes

Print name     Print name

[***]

   

CEO

Title     Title

5 February 2019

   

2.5.19

Date     Date

 

For and on behalf of

 

MEIRAGTX LIMITED

/s/ Zandy Forbes

Signed

Zandy Forbes

Print name

CEO

Title

2.5.19

Date

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

40



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

SCHEDULE 1

LICENSED TECHNOLOGY

Part A: The Patents

[***]

Part B: The Know-how

[***]

Part C: The Materials

[***]

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

41



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

SCHEDULE 2

APPOINTMENT OF EXPERT

For the purposes of this Schedule 2 only, the “Parties” shall mean the Licensee
and UCLB. If either Party wishes to appoint an independent expert (the “Expert”)
to determine any matter pursuant to any Clause of this Agreement, the following
procedures will apply:

 

1.

The Party wishing to appoint the Expert (the “Appointing Party”) will serve a
written notice on the other Party (the “Responding Party”). The written notice
will specify the Clause pursuant to which the appointment is to be made and will
contain reasonable details of the matter(s) which the Appointing Party wishes to
refer to the Expert for determination.

 

2.

The Parties shall within [***] ([***]) days following the date of the Appointing
Party’s written notice use all reasonable efforts to agree who is to be
appointed as the Expert to determine the relevant matter(s). If the Parties are
unable to agree upon the identity of the Expert within that timescale, the
Expert shall be appointed by the President (for the time being) of the Licensing
Executives Society Britain and Ireland upon written request of either Party.

 

3.

Each Party will within [***] ([***]) days following appointment of the Expert,
prepare and submit to the Expert and the other Party a detailed written
statement setting out its position on the matter(s) in question and including
any proposals which it may wish to make for settlement or resolution of the
relevant matter.

 

4.

Each Party will have [***] ([***]) days following receipt of the other Party’s
written statement to respond in writing thereto. Any such response will be
submitted to the other Party and the Expert.

 

5.

The Expert will if he/ she deems appropriate be entitled to seek clarification
from the Parties as to any of the statements or proposals made by either Party
in their written statement or responses. Each Party will on request make
available all information in its possession and shall give such assistance to
the Expert as may be reasonably necessary to permit the Expert to make his/ her
determination.

 

6.

The Expert will issue his/ her decision on the matter(s) referred to him/ her in
writing as soon as reasonably possible, but at latest within [***] ([***])
months following the date of his/ her appointment. The Expert’s decision shall
(except in the case of manifest error) be final and binding on the Parties.

 

7.

The Expert will at all times act as an independent and impartial expert and not
as an arbitrator.

 

8.

The Expert’s charges will be borne as he/ she determines in his written
decision.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

42



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

SCHEDULE 3

DEFINITION OF TOBACCO INDUSTRY FUNDING (REVISED 2009)

FROM THE CANCER RESEARCH UK CODE OF PRACTICE ON TOBACCO INDUSTRY FUNDING TO
UNIVERSITIES.

http://www.cancerresearchuk.org/science/funding/terms-conditions/funding-policies/policy-tobacco/

A tobacco company is defined for the purposes of this policy as one that:

 

  •  

Derives over 5% of revenues from manufacturing tobacco products;

 

  •  

Derives 15%+ of revenues from the manufacture of products necessary for the
production of tobacco products;

 

  •  

Derives 15% of revenues from the sale of tobacco products (and has 30 or more
staff);

 

  •  

Owns a tobacco company (the company owns 50% or more of a tobacco company);

 

  •  

Is more than 50% owned by a company with tobacco involvement.

The following do not constitute tobacco industry funding for the purposes of
this Code:

 

  •  

legacies from tobacco industry investments (provided these are sold on
immediately)

 

  •  

funding from a trust or foundation no longer having any connection with the
tobacco industry even though it may bear a name that (for historical reasons)
has tobacco industry associations.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

43



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

SCHEDULE 4

DEVELOPMENT PLAN

[***]

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

44



--------------------------------------------------------------------------------

Confidential Treatment Requested by MeiraGTx Holdings plc

 

[***]

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 